     Case 2:20-cv-00284-JAM-KJN Document 18 Filed 06/08/20 Page 1 of 8

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10

11   MELISSA PENNEL,                       No.     2:20-cv-00284-JAM-KJN
12                  Plaintiff,
13         v.                              ORDER DENYING PLAINTIFF’S
                                           MOTION TO REMAND
14   AMERICAN ADDICTION CENTERS,
     INC., a Nevada Corporation,
15   AAC HOLDINGS, INC., a Nevada
     Corporation, MICHAEL NANKO,
16   an individual, and DOES 1
     through 24, inclusive,
17
                    Defendants.
18

19         On September 20, 2019, Melissa Pennel (“Plaintiff”) filed a

20   complaint in Sacramento County Superior Court against her former

21   employer, American Addiction Centers, Inc., alleging numerous

22   wage and hour violations, as well as pregnancy discrimination.

23   Not. of Removal, ECF No. 1 at 2.          She thereafter amended the

24   complaint to add AAC Holdings, Inc. as a Defendant.          Id.    AAC

25   Holdings then filed a notice of removal, invoking the Court’s

26   diversity jurisdiction under 28 U.S.C. §§ 1332, 1441, and 1446.

27   Id.   At issue is Plaintiff’s motion to remand, alleging the

28   removal was untimely.     Mot., ECF No. 9, at 1.       AAC Holdings and
                                           1
     Case 2:20-cv-00284-JAM-KJN Document 18 Filed 06/08/20 Page 2 of 8

1    American Addictions Centers Inc. (“collectively Defendants”)

2    oppose this motion.     ECF No. 13.    For the reasons described

3    below, the Court DENIES Plaintiff’s motion to remand.1

4            I.   FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND

5         Plaintiff worked at American Addiction Centers from May 13,

6    2018 until March 26, 2019, when she was allegedly terminated for

7    being pregnant.      Not. of Removal, Exh. A, FAC ¶¶ 10-25.

8    Defendants American Addiction Centers and AAC Holdings are both

9    incorporated in Nevada and operate out of the same office in

10   Tennessee.   Mot. 2.     Both companies list the same president,

11   director, and treasurer.      Id.   They also share the same website.

12   Id. at 3.

13        After filing her Amended Complaint against Defendants,

14   Plaintiff first served American Addiction Centers on January 6,

15   2020.   Mot. at 2.     Plaintiff personally delivered a copy of the

16   summons and complaint to “Registered Agent Solutions, Inc.,” at

17   the address listen on American Addiction Centers’ filings on the

18   California Secretary of State Website.        Id.   The next day,

19   Plaintiff also served AAC Holdings via “Registered Agent

20   Solutions Inc,” as it listed the same registered agent as
21   American Addictions Center.      Id.   However, because AAC Holdings

22   is registered in Nevada, it listed Registered Agent Solutions,

23   Inc.’s Las Vegas, Nevada office as the address for service.         Id.

24   AAC Holdings filed its notice of removal on February 6, 2020—

25   exactly thirty days from when American Addiction Center was

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for May 5, 2020.
                                      2
     Case 2:20-cv-00284-JAM-KJN Document 18 Filed 06/08/20 Page 3 of 8

1    served, but thirty-one days from when it was personally served.

2    Id.   Plaintiff then filed her motion to remand on March 3, 2020.

3    Id. at 1.

4                            II.   JUDICIAL NOTICE

5          Both Parties ask the Court to take judicial notice of

6    several documents.     See Plf’s Req. for Judicial Notice (“RJN”),

7    ECF No. 9-1, see also Def’s RJN, ECF No. 14.         Specifically,

8    Plaintiff asks the Court to take judicial notice of ten webpages

9    pertaining to Defendants’ entity information on the U.S.

10   Securities and Exchange Commission’s Websites; the California,

11   Nevada and Tennessee Secretary of State Websites; and the United

12   States Patent and Trademark Office.        Plf’s RJN at 5.    She also

13   asks the Court to take judicial notice of six webpages on

14   Defendant American Addiction Centers’ website.         Id. at 1-4.

15   Defendants ask the Court to take judicial notice of Plaintiff’s

16   “Proof of Service and Summons” as to Defendant AAC Holdings filed

17   on February 3, 2020 with the Sacramento Superior Court.             Def’s

18   RJN at 1.   Neither Party opposes the others’ requests.

19     Under Federal Rule of Evidence 201, a district court may take

20   judicial notice of a fact that is “not subject to reasonable
21   dispute because it can be accurately and readily determined from

22   sources whose accuracy cannot reasonably be questioned.”            Fed. R.

23   Evid. 201(b)(2).     A court may therefore take judicial notice of

24   court filings and other matters of public record.          Reyn’s Pasta

25   Bella LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir.

26   2006).   Accordingly, because the Parties seek judicial notice of
27   documents that are matters of public record and because the

28   requests are unopposed, the Court GRANTS these requests.
                                           3
     Case 2:20-cv-00284-JAM-KJN Document 18 Filed 06/08/20 Page 4 of 8

1    However, the Court may only take judicial notice of the existence

2    of these documents, but not of the truth asserted in them.            Von

3    Saher v. Norton Simon Museum of Art at Pasadena, 592 F.3d 954,

4    960 (9th Cir. 2010).

5                               III.    OPINION

6         The party seeking removal bears the burden of establishing

7    federal jurisdiction.     Ethridge v. Harbor House Rest., 861 F.2d

8    1389, 1393 (9th Cir. 1986).       Moreover, the removal statute is

9    strictly construed against removal jurisdiction.          Id.     However,

10   “[t]he statutory time limit for removal petitions is merely a

11   formal and modal requirement and is not jurisdictional.”

12   Fristoe v. Reynolds Metals, Co., 615 F.2d 1209, 1212 (9th Cir.

13   1980).

14        “The right to remove a case to federal court is entirely a

15   creature of statute.”     Tejada v. Sugar Foods Corp., No. cv 10-

16   05186 MMM, 2010 WL 4256242, at *2 (C.D. Cal. Oct. 18, 2020).             A

17   defendant may remove a case originally filed in state court, if

18   it presents a federal question or if it is subject to diversity

19   jurisdiction.    28 U.S.C. § 1441(a).      The defendant must remove

20   the case within 30 days of receiving either a copy of the
21   initial pleading or after the service of the summons.           28 USC

22   § 1446(b)(1).    If there are multiple defendants, each defendant

23   has 30 days to remove the case.       Id. at § 1446(B).     The

24   nonmoving party then has 30 days to file a motion to remand on

25   the basis of any defect other than lack of subject matter

26   jurisdiction.    28 USC § 1447(c).
27        Sufficiency of service of process prior to removal is

28   strictly governed by state law.       See Tejada, 2010 WL 4256242, at
                                           4
     Case 2:20-cv-00284-JAM-KJN Document 18 Filed 06/08/20 Page 5 of 8

1    *3 (quoting Lee v. City of Beaumont, 12 F.3d 933, 936-37 (9th

2    Cir. 1993).    Under California law, a corporation may be served

3    by delivering a copy of the summons and the complaint (a) “the

4    person designated as an agent for service of process” or (b) “a

5    person authorized by the corporation to receive service of

6    process.”     Cal. Code Civ. Proc. § 416.10 (West 2007).

7         Plaintiff does not dispute that Defendants have met their

8    burden of establishing federal jurisdiction exists in this

9    matter.     Instead, Plaintiff disputes whether the removal was

10   timely.   Mot. at 1.    Plaintiff alleges the removal was untimely

11   because AAC Holdings was actually served on January 6, 2020

12   since Defendants share the same agent for service of process and

13   operate as a single entity.      Id. at 6.     Defendants contend

14   Plaintiff erroneously disregards the well-established principle

15   that “each defendant has 30 days” to file a notice of removal.

16   Opp’n at 1.     Neither Party cites authority directly on the issue

17   of whether serving a defendant via the same registered agent the

18   day prior, starts the removal clock for the other defendant

19   despite being separately served.          But the Court finds

20   Defendants’ argument to be more persuasive.
21        Prior to 2011, Courts were split between two potential

22   approaches to determining whether a notice of removal met the

23   thirty-day time limitation in a case with multiple defendants

24   that were served at separate times.         See Desfino v. Reiswig, 630

25   F.3d 952, 956 (9th Cir. 2011)(discussing the split in

26   authority).    Ultimately, the Ninth Circuit adopted the “later-
27   served rule,” which grants each defendant its own thirty days to

28   remove after being served.      Id.   This approach was later adopted
                                           5
     Case 2:20-cv-00284-JAM-KJN Document 18 Filed 06/08/20 Page 6 of 8

1    by Congress, as is reflected in Section 1446(b)(2)(B).

2    Accordingly, absent clear authority to the contrary, a plain

3    reading of the statute weighs in favor of Defendants.           Defendant

4    AAC Holdings had its own “30 days after . . . service on [it] of

5    the summons . . . to file the notice of removal.”          28 USC

6    § 1446(B).

7         The Court acknowledges that under California law “the

8    statutory provisions regarding service of process should be

9    liberally construed to effectuate service and uphold the

10   jurisdiction of the court if actual notice has been received by

11   the defendant.”     Gibble v. Car-Lene Research, Inc., 67 Cal. App.

12   4th 295, 313 (1998).     But the cases Plaintiff cites that

13   liberally construe service of process, all involve Defendants

14   who allege they were not properly served at all.          See, e.g.,

15   Team Enterprises, LLC v. Western Inv. Real Estate Trust, No.

16   CV F 08-1050 LJO SMS, 2008 WL 4367560, at *5 (E.D. Cal. Sept.

17   23, 2008) (finding service to be sufficient when defendant was

18   only served at a business “that ha[s] the same address” and same

19   president).    Plaintiff does not cite any cases involving two

20   defendants who are independently served and service on one of
21   them starts the removal clock for the other.         Notably, all but

22   one of the cases Plaintiff relies on in support of her argument

23   were decided prior to the Ninth Circuit and Congress’ adoption

24   of the “later-served rule.”      See Mot. and Reply.      The one post

25   later served rule case Plaintiff does cite is only for a

26   footnote in the opinion stating that the removal time
27   requirement is mandatory—a proposition that Defendants do not

28   dispute.     See Kuxhausen v. BMW Fin. Servs. NA Ltd. Liab. Co.,
                                           6
     Case 2:20-cv-00284-JAM-KJN Document 18 Filed 06/08/20 Page 7 of 8

1    707 F.3d 1136, 1142 n.4 (9th Cir. 2013).        While Defendants bear

2    the burden of establishing removal is proper, they have

3    established federal jurisdiction exists and timeliness “is not

4    jurisdictional,” Fristoe, 615 F.2d at 1212 (9th Cir. 1980).

5          The Court finds Defendant AAC Holdings was served on

6    January 7, 2020—not January 6, 2020—and therefore met the

7    mandatory time limit requirement for removal.         See Shop

8    Ironworkers Local 790 Pension Trust v. Cofab Steel Corp., No. CV

9    07-2500 JSW, 2009 WL 1202030, at *3 (N.D. Cal. Apr. 30, 2009)

10   (stating that even when “the party has actual notice of the

11   suit,” plaintiff bears the burden of proving “facts requisite to

12   an effective service”).

13         Lastly, the Court finds Plaintiff’s alter ego argument in

14   the alternative does not apply since Rule 4(h) is a federal

15   rule, See Mot. at 7 (citing Hickory Travel Sys. v. TUI AG, 213

16   F.R.D. 547, 552 (N.D. Cal. 2003)(stating “sufficiency of process

17   in federal courts is determined by Rule 4 of the Federal Rules

18   of Civil Procedure.”)) and in cases involving removal

19   jurisdiction service of process prior to removal is governed by

20   state law.   See Opp’n at 5; see also Gray v. Extended Stay
21   America, Inc., No. 2:19-cv-01269-MCE-EFB, 2020 WL 1274265, at *4

22   (E.D. Cal. March 17, 2020) (“When service of process becomes

23   effective is governed by state law.”).        Accordingly, since the

24   Federal Rules of Civil Procedure apply to a civil action only

25   after it is removed from state court, the Court need not

26   consider this argument.      See Fed. R. Civ. Proc. 81(c)(1).
27   ///

28   ///
                                           7
     Case 2:20-cv-00284-JAM-KJN Document 18 Filed 06/08/20 Page 8 of 8

1                                  IV.   ORDER

2         For the reasons set forth above, the Court DENIES

3    Plaintiff’s Motion to Remand.

4         IT IS SO ORDERED.

5    Dated: June 8, 2020

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           8
